NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          MAR 08 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

KESRI SEKHON and MARIE LIDELL,                   No. 11-57131

              Plaintiffs - Appellants,           D.C. No. CV-11-00188-GHK

  v.
                                                 MEMORANDUM *
BAC HOME LOANS SERVICING LP, a
Texas limited partnership; UNITED
GUARANTY INSURANCE
CORPORATION, a North Carolina
corporation; BNY MELLON
INVESTMENT SERVICING (US) INC.,
DBA The Bank of New York Mellon, as
Trustee for the Certificate Holders
CWMBS Inc CHL Mortgage Pass-
Through Trust 2005-HYB6 M ortgage Pass-
through Certificates Series 2005-HYB6,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            Submitted February 15, 2013 **
                                Pasadena, California

Before: BERZON and WATFORD, Circuit Judges, and RAKOFF, Senior District
Judge.***

      Kesri Sekhon and Marie Lidell (“Appellants”) appeal the district court’s

order denying their motion to remand to California state court their Complaint

against defendants-appellees BAC Home Loans Servicing, LP, United Guaranty

Insurance Co. of North Carolina, and the Bank of New York Mellon (together,

“Appellees”), and granting Appellees’ motions to dismiss the Complaint under

Central District of California Local Rule 7-12. We have jurisdiction under 28

U.S.C. § 1291. We review the district court’s determination of subject matter

jurisdiction de novo. Schnabel v. Lui, 302 F.3d 1023, 1029 (9th Cir. 2002). We

review the “district court’s dismissal pursuant to its local rules for abuse of

discretion.” Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995). “Only in rare cases

will we question the exercise of discretion in connection with the application of

local rules.” Id. We affirm the district court.




        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Jed S. Rakoff, Senior United States District Judge for
the Southern District of New York, sitting by designation.

                                            2
      In this case, Appellants filed suit in California state court seeking a

declaratory judgment cancelling $400,000 and $105,000 promissory notes and

deeds of trust, voiding any transfers of the instruments, and enjoining Appellees

from further transfers, along with an unspecified amount of general and special

damages. “In actions seeking declaratory or injunctive relief, it is well established

that the amount in controversy is measured by the value of the object of the

litigation.” Hunt v. Wash. State Apple Adver. Comm’n, 432 U.S. 333, 347 (1977).

While Appellants argue that the promissory notes have no value as a matter of law,

the enforceability of the notes goes to the merits and is itself “the object of the

litigation.” That object is properly measured by the $505,000 face value of the

notes that Appellees stand to lose should Appellants’ interpretation of events prove

correct. That the amount of value is claimed by the defendants below, rather than

the plaintiffs, is irrelevant for the purposes of determining the amount in

controversy. See Ridder Bros., Inc. v. Blethen, 142 F.2d 395, 399 (9th Cir. 1944)

(“The value of the ‘thing sought to be accomplished by the action’ may relate to

either or any party to the action.”). Because the $505,000 amount in controversy

here exceeds the $75,000 federal diversity jurisdictional minimum, see 28 U.S.C. §

1332(a), the district court correctly found that it has jurisdiction to hear the case.




                                            3
      We further find no abuse of discretion in the district court’s decision to

dismiss Appellants’ complaint pursuant to Local Rule 7-12. “Before dismissing the

action, the district court is required to weigh several factors: (1) the public’s

interest in expeditious resolution of litigation; (2) the court’s need to manage its

docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

disposition of cases of their merits; and (5) the availability of less drastic

sanctions.” Ghazali, 46 F.3d at 53-54. Here, where Appellants twice failed to

substantively respond to Appellees’ motions to dismiss despite the district court’s

order to do so and its warning that such failure would result in dismissal – and

where Appellants fail to identify on appeal any error in dismissing the case beyond

their incorrect contention that the district court lacked jurisdiction – we find that

the district court’s dismissal with prejudice satisfied this multi-factor test.

      AFFIRMED.




                                            4